Citation Nr: 0816831	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA disability benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines.

A prior RO decision in May 1973 had initially denied the 
appellant's claim attempting to establish his legal 
entitlement to VA disability benefits based on his alleged 
service during World War II.  In that decision, the RO had 
determined he was not a member of the Philippines 
Commonwealth Army (USAFFE) inducted into the service of the 
Armed Forces of the United States and did not have recognized 
guerilla service.  In May 2004, the appellant submitted 
additional evidence in an attempt to reopen this claim and, 
when denied, this appeal ensued.

The appellant testified at a videoconference hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board in 
January 2007 with the assistance of his daughter.


FINDINGS OF FACT

1.  The appellant claims he had qualifying service as a 
member of the Philippine Army in the service of the United 
States during World War II.

2.  The RO denied the appellant's claim for VA benefits in 
May 1973.  He was notified of that determination and did not 
file a notice of disagreement (NOD) within one year, in 
response, to initiate a timely appeal.

3.  Evidence added to the record since that May 1973 decision 
was not previously on file but does not raise a reasonable 
possibility of substantiating the appellant's claim inasmuch 
as the United States service department has twice certified 
that the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSIONS OF LAW

1.  The May 1973 rating decision that denied entitlement to 
VA disability benefits is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen the claim for VA disability benefits.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the notice-and-duty-to-assist provisions of the 
Veterans Claims Assistance Act (VCAA) do not apply because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  According to the governing regulation, 38 C.F.R. § 
3.203(c), entitlement to VA disability benefits requires 
service department certification that the claimant served in 
one of the U.S. Armed Forces.  Since two inquiries to the 
National Personnel Records Center (NPRC) have confirmed the 
appellant was not a member of the USAFFE and that he did not 
have recognized guerilla service, 38 C.F.R. § 3.203(c) bars 
any entitlement to VA disability benefits.  As such, this 
claim cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law).  The VCAA therefore does not 
apply.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).



Analysis

The appellant contends that he served in the Philippine Army 
when it was called into service by the United States Armed 
Forces during World War II, and that he has disabilities 
incurred during his service thereby entitling him to VA 
benefits.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, or to the 
surviving spouse of any veteran who dies from a service-
connected disability, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1310.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2007).  However, this service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203.

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court upheld the constitutionality of 38 U.S.C.A. 
§ 107(a), following the "reasoning and wisdom" of the U.S. 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).



So as a threshold preliminary determination, one claiming 
entitlement to VA benefits must first qualify as a claimant 
by submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions:  
(1) the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained on it is accurate.  38 C.F.R. § 
3.203(a).

Further, the Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Moreover, "service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether the claimant has qualifying 
service under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), its decision on such matters is conclusive and 
binding on VA.  Thus, if the United States service department 
refuses to verify the appellant's claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  Soria, supra.



In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are ineligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  Once verification is sought and a 
negative response is received, 38 C.F.R. § 3.203(a) has no 
further application.  That result obtains regardless of 
whether the appellant submits any documents before the 
search.  The Board reiterates that the proper course for the 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department, not VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  We note that recognition of the service of the 
appellant by the Philippine Government, although sufficient 
for entitlement to benefits from that Government, is not 
equally sufficient for benefits administered by VA.  
This Department is bound to follow the certifications by the 
service departments with jurisdiction over United States 
military records.

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2007).  The VCAA stipulates that 
nothing in the Act shall be construed to require VA to reopen 
a claim that has been disallowed except when the claimant 
presents or secures new and material evidence, as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  
The implementing regulations modify the definition of new and 
material evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The veteran filed his petition to 
reopen after this date, in May 2004, so the Board will apply 
these revised provisions, including the revised definition of 
what constitutes new and material evidence. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

The record shows the appellant initially applied for VA 
disability benefits in February 1972.  He was notified by the 
RO in May 1973 that his claim was denied because he was not a 
member of the USAFFE inducted into the service of the United 
States and did not have any recognized guerilla service.  He 
did not file a notice of disagreement (NOD) with that 
decision, within one year, to initiate a timely appeal.  
38 C.F.R. § 20.201.  See also Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002) (assuming the claimant desired 
appellate review, meeting the requirement of § 20.201 was not 
an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 
53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
and Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).



The evidence that was of record at the time of the RO's May 
1973 decision included a lay statement from the veteran and a 
copy of his discharge from the Commonwealth of the Philippine 
Army.  Since he did not appeal, that May 1973 rating decision 
is final and binding on him based on the evidence then of 
record and not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Evidence added to the record since May 1973 consists of 
information the veteran provided in a VA Form 21-4169, 
another copy of his discharge purporting to show that he had 
service in the Philippine Army during World War II; 
certifications from the National Personnel Records Center 
(NPRC) dated in May 1973 and June 2006; a letter from the 
Armed Forces of the Philippines, dated in April 2005; 
the appellant's application for back pay from the Republic of 
the Philippines dated in March 2006; PA AGO Form 23; 
affidavit for Philippine Army Personnel, executed on March 
1946; VA AGNR2; certification from the Armed Forces of the 
Philippines dated in September 2000; certification from the 
Office of the Adjunct General, Armed Fores of the Philippines 
dated in July 2004 purporting to show the claimant had 
service with the USAFFE; PA AGO Form 55; 
a medical certificate from Dr. P.C.V. dated in November 2003; 
an x-ray report from Silliman Medical Center dated in March 
2004; a medical certificate from Dr. J.S.B. dated in April 
2004; a medical certificate from Dr. J.T. dated in March 
2004; a medical certificate from Dr. F.T.C. dated in November 
1997; service personnel records; lay statements from the 
appellant; his diploma from the Philippine Commonwealth Army 
in December 1940; his registration card from the 
Philippine Army; an affidavit he executed in February 1956; 
and the transcript of his testimony during his 
videoconference hearing in January 2007.  

Although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior May 1973 rating decision, it is not also material 
because it does not provide any additional necessary 
information to verify the appellant's alleged service in the 
Philippine Commonwealth Army or the recognized guerrillas.  
In this regard, the threshold question remains whether he had 
the requisite service to qualify as a "veteran."  Indeed, 
certification of such service by the United States service 
department is required.  38 C.F.R. § 3.203(c).  And, here, 
the service department has twice determined that he was not a 
member of the Philippine Commonwealth Army (USAFFE) inducted 
into the service of the Armed Forces of the United States nor 
did he have any recognized guerilla service.  As explained, 
VA is bound by those findings.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d at 
749 (Fed. Cir. 1997).  And as the Court has held, because the 
United States service department has refused to verify the 
appellant's claimed service, his only recourse lies within 
the relevant service department, not VA.  Soria, supra.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant was not a "veteran" for purposes of 
entitlement to VA disability benefits.  Therefore, VA must 
deny his claim as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994); 38 C.F.R. § 3.1(y)(1).


ORDER

New and material evidence not having been presented, the 
appellant's claim to establish his entitlement to VA 
disability benefits remains denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


